UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7107


BOBBY LEE RAWLINGS,

                     Petitioner - Appellant,

              v.

JOHN A. HERRING,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:17-hc-02085-D)


Submitted: January 17, 2019                                       Decided: January 22, 2019


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Bobby Lee Rawlings, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bobby Lee Rawlings seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and dismissing as untimely his 28 U.S.C. § 2254

(2012) petition. The order is not appealable unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1)(A) (2012).         A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the

petition states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at

484-85.

       We have independently reviewed the record and conclude that Rawlings has not

made the requisite showing. Accordingly, we deny a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2